Cite as 2014 Ark. 208

                      ARKANSAS SUPREME COURT
                                         No.   CR-14-235

                                                    Opinion Delivered   May 8, 2014


TRACY M. STANDRIDGE                                 PRO SE PETITION FOR WRIT OF
                               PETITIONER           MANDAMUS
                                                    [BAXTER COUNTY CIRCUIT COURT,
v.                                                  NO. 03CR-10-57]
HON. JOHN R. PUTMAN,
CIRCUIT JUDGE
                   RESPONDENT                       PETITION DENIED.

                                         PER CURIAM


       On March 13, 2014, petitioner Tracy Standridge filed the instant pro se petition for writ

of mandamus. Petitioner contends that Circuit Judge John R. Putman has failed to act in a

timely manner on a pro se petition pursuant to Arkansas Rule of Criminal Procedure 37.1 (2010)

that he filed in the Baxter County Circuit Court on November 30, 2012. Petitioner seeks a writ

from this court compelling Judge Putman to act on the petition.

       Judge Putman filed a response to the mandamus petition on March 20, 2014, in which

he stated that the Rule 37.1 petition was not assigned to his court. Appended to the response

was a copy of the order of this court issued January 28, 2011, assigning Special Judge Robert

McCorkindale to hear petitioner’s cases and all ancillary proceedings that may arise in connection

with those cases.

       It is the responsibility of the petitioner to name the correct respondent in a mandamus

action. As the Rule 37.1 petition is not assigned to Judge Putman’s court, the petition for writ
                                   Cite as 2014 Ark. 208

of mandamus is denied.

      Petition denied.

      Tracy M. Standridge, pro se petitioner.

      Dustin McDaniel, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                                2